Citation Nr: 1551055	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  08-01 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from January 1981 to December 1984, and September 1985 to December 1986.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Waco, Texas Regional Office (RO).  Jurisdiction was subsequently transferred to the Oakland, California, RO.

In May 2009, the Board remanded the claim for service connection for PTSD for additional evidentiary development.  In August 2013, the Veteran designated a new representative in this matter (California Department of Veterans Affairs).  See VA Form 21-22 (August 16, 2013)

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for an acquired psychiatric disorder claimed as PTSD.  It is noted that the Veteran was not diagnosed with PTSD during any period of active duty, he did not serve in combat, he has not alleged fear of hostile or military activity, and he was not a prisoner of war.  He has alleged instance of personal assault.  38 C.F.R. § 3.304(f)(1)-(5) (2015).

Historically, VA received a claim for PTSD in November 2005.  See VA Form 21-526 (November 2005).  In April 2007, the RO denied the claim.  VA received a notice of disagreement with that decision in January 2008.  In September 2008, the RO issued to the Veteran a Statement of the Case.  VA received a substantive appeal of the adverse decision in March 2009.  In May 2009, the Board remanded the claim for PTSD for additional evidentiary development that included clarification of claimed in-service stressors; notice that detailed information was necessary to permit verification; notice that the Veteran may provide "buddy" statements or other corroborating evidence to support the occurrence of in-service stressors; notice that he may submit and/or identify any alternate available sources of credible supporting evidence regarding his claimed stressors.  The remand further directed that the RO attempt to obtain the Preliminary Reports of Aviation Mishaps for June and July 1981, request verification of claimed stressor(s) through Joint Services Resource Records Center, and obtain a VA psychiatric examination. 

The RO completed the requested actions.  See Correspondence (July 2009); VA 21-3101 (September 2009); Military Personnel Records (September 2009); Correspondence (January 2010); Report of VA PTSD Examination (May 2010).

The Veteran reported stressor(s) include:  (1) Participation in a recovery team associated with a fatal airplane crash near Mesow, Germany, that occurred between June 1, 1981 and July 31, 1981 or October 1, 1981 through October 31, 1981; (2) Injury in a hit-and-rum accident while stationed in Furth, Germany in August 1984; (3) Fear of personal safety when a vehicle ran through the front gate of the military installation in Furth, Germany while on guard duty between September 1, 1983 and November 30, 1983; (4) Injury from being stabbed by a visiting NCO who attacked him without provocation, which he reported to his supervisor but did not press charges; (5) Injury and humiliation during a live fire exercise that involved a drill sergeant shoving a gas canister in his face.

The Director of US Army Crime Records Center (Fort Belvoir, Virginia) responded to the RO inquiry for records pertaining to stressors 2 and 3 that there were no records.  See Third Party Correspondence (Handwritten response to inquiry dated in January 29, 2010).  In February 2010, the RO notified the Veteran of the negative response.  See Notification Letter (February 11, 2010).  In July 2010, the RO issue to the Veteran a Supplemental Statement of the Case on the claim for service connection for PTSD.

In April 2010, the RO received an email from the service department indicating that there had been one fatal aviation accident in October 1981 but that there was no information regarding members of the recovery team or mention of the Veteran.  The service department provided a copy of the aircraft accident report.  The RO noted that the Veteran was stationed 300 miles away in Mesow, Germany at the time of the accident.  There is no indication that RO notified the Veteran of the negative response to VA's attempt to help corroborate the Veteran's participation in the crash recovery team.

The RO attached a memorandum dated in April 2010 to the Veteran's file noting a formal finding that there was insufficient information to permit referral to the Joint Services Records Research Center (JSRRC) and/or the National Archives and Records Administration (NARA).

VA Form 21-526EZ dated in August 2015 reflects that the Veteran included a claim for service connection for PTSD.  A November 2015 rating decision denied service connection for PTSD on the basis that new and material evidence had not been submitted to reopen a previously denied claim.

On review of the evidence of record, the Board finds that remand is necessary to ensure that VA has met its due process obligations to the Veteran.  The Board observes that the RO should not have adjudicated a claim to reopen the issue of entitlement to service connection for PTSD as the matter remained on appeal.  The issue should have been recertified to the Board for consideration following completion of the requested development.  Therefore, remand is necessary for issuance of a SSOC that considers all the evidence since the last issued SSOC.

Additionally, the Board finds that the May 2010 VA psychiatric examination is inadequate as there is no indication that the examiner was given any information on the Veteran's verified stressors.  The RO should make a determination on whether there is credible supporting evidence that any of the claimed in-service stressor events occurred.  See 38 C.F.R. § 3.304(f).  If there are any verified stressors, then the RO should then reschedule the Veteran for a VA examination to ascertain whether he has PTSD due to any verified in-service stressor event(s).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should notify the Veteran of the negative response received in April 2010 in regards to VA's attempt to corroborate the Veteran's reported participation in an aircraft accident recovery team and give him the opportunity to provide credible supporting evidence.  At this time, the AOJ should again advise the Veteran of the types of evidence he may submit to support his claimed stressors events to include those involving personal assault.

2.  The AOJ should make a determination on whether there is credible supporting evidence that any of the claimed in-service stressor events occurred.  See 38 C.F.R. § 3.304(f).  If there are any verified stressors, then the RO should then reschedule the Veteran for an appropriate VA psychiatric examination to ascertain whether he has PTSD due to any verified in-service stressor event.  The examiner should be advised that only those verified stressors may be considered in determining whether the Veteran has PTSD.  The examiner should review the claims file and obtain a detailed history from the Veteran.  If there are no verified stressors, then the RO does not need to schedule a VA PTSD examination.

3.  The AOJ should conduct any other development deemed necessary.

4.  The AOJ should issue to the Veteran an updated SSOC on the issue of entitlement to service connection for PTSD, and explain that the earlier rating decision denying the claim based on the absence of new and material evidence was in error.  If the claim remains denied, the appeal should be returned to the Board for consideration.
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




